Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is responsive to Applicant's Remarks/Amendment after Non-Final Rejection, filed 22 August 2022. As filed, claims 1-3,5,7,10-15,17,18,22-28, and 30-36 are pending of which claims 1, 2, 10, 12, 13, 22 are amended. Claims 27, 28, and 30-36 are withdrawn, as drawn to a non-elected invention. Claims 1-3, 5, 7, 10-15, 17,18, and 22-26 are examined herein. 
The examiner of your application at USPTO has changed. 
Information Disclosure Statement
Applicants' information disclosure statements (IDS) filed on 8/22/2022 have been considered except where lined through. Please refer to Applicants' copy of the 1449 submitted herewith.  
 Rejections Withdrawn
Applicants’ amendment, have been fully considered and are entered.  The status for each rejection and/or objection in the previous Office Action is set out below.
1. The rejection of claims 1-3,5,7,10-15,17,18, and 22-26 under 35 U.S.C.  §102(a)(1) is maintained for claims 1-2, 5, 7,10-15,17,18, and 23-26. The ‘706 patent discloses compounds that encompasses the compounds of formula 1. 
2. The following are modified or new grounds of rejections necessitated by Applicants’ amendment, filed on 8/22/2022 wherein the limitations in pending claims as amended now have been changed. The limitations in the amended claims have been changed and the breadth and scope of those claims have been changed.  
Claim Rejections - 35 USC § 102
Please note: In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§102 and 103 (or as subject to pre-AIA  35 U.S.C. §§102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraph of 35 U.S.C. §102 that forms the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
1.The search was expanded to other species within the claimed genus. As represented by the species below claims 1-2, 5, 7,10-15,17,18, and 23-26 are rejected under 35 U.S.C. §102(a)(1) and 102(a)(2) as anticipated by US 10,144,706 to Yeung, K.-S. et al., Dec. 4, 2018 (cited by Applicants in IDS).
The ‘706 patent discloses on col 229 the compound 5006 as shown below:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    360
    808
    media_image2.png
    Greyscale


The compounds of the ‘706 patent correspond to the compounds of claimed formula I wherein variables are:
X1 is CH; X2 is -OCH2-**, wherein the bond marked with*** is to the phenyl ring carbon marked with*; 
R1a is identical to R1b, each are C1 alkyl -the methyl group is attached to the C2 carbon atom of the first and second phenyl ring of the 1, 1 '-biphenyl core; instant claims 1,2, 5; formula (Ia) of claim 18; 
R1c is fragment 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 - where X3 is CH, R2b is -O(CH2)1(optionally substituted phenyl, 3,5-difluorophenyl)  R3b is -(CH2)1 (substituted heterocyclyl) (the
piperidinyl moiety substituted with the carboxy group is attached to the C4 carbon atom of the second 5-chloro-2-((5-cyanopyridin-3-yl) methoxy)-4, 1-phenylene moiety through the methylene bridge; instant claims 13, 14; and R4b is halogen -chlorine;

R2a is -O(CH2)1(optionally substituted phenyl, -3,5-difluorophenyl; 

R3a is -(CH2)1 (substituted heterocyclyl) (the piperidinyl moiety substituted
with the carboxy group is attached to the C4 carbon atom of the first 5-chloro-2-((5-cyanopyridin-3-yl)rnethoxy)-4, 1-phenyl[ene moiety through the methylene bridge; instant claims 10-12;

R4a and R4b are each halogen -chloro (instant claim 17)
These compound 40490 Table 4000 on col 321-322 shown below is similar to the elected species, except that R2a and R2b are 5-cyano-3-pyridyl instead of 3,5-difluorophenyl (instant claim 7). 


    PNG
    media_image4.png
    391
    830
    media_image4.png
    Greyscale
 -
Regarding instant claims 23-26, the ‘706 patent teach on col 9: 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

 
And “In a first embodiment of the third aspect the method further comprises administering an additional agent prior to, after, or simultaneously 65
with the compound of formula (I), or the pharmaceutically acceptable salt thereof.”

while on col 10:

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


Therefore, the prior art teaches the limitations of instant claims. 

2. Claims 1-2, 5-6, 9-11, 13-14, 16-18 and 23 are rejected under 35 U.S.C. §102(a)(1) and 102(a)(2) as anticipated by US 2018/0065917 (cited by applicants in IDS).
The ‘917 publication discloses example 35 on paragraphs [0374]-(0375] for preparation of the compound 35:
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
 

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

The compound of the ‘917 publication corresponds to the claimed compound of formula in which variable:
X1 is CH; X2 is -OCH2-**, wherein the bond marked with*** is to the phenyl ring carbon marked with*; 
R1a is C1 alkyl -the methyl group is attached to the C2 carbon atom of the
first phenyl ring of the 1, 1 '-biphenyl core; 
R1b is C1 alkyl -the methyl group is attached to the C2 carbon atom
of the second phenyl ring of the 1, 1 '-biphenyl core; R1a is identical to R1b instant claims 1,2, 5; formula (Ia) of claim 18; 
R1c is fragment 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 - where X3 is CH, R2b is -O(CH2)1(optionally substituted heteroaryl) (the 5-cyanopyridinyl moiety, which is the
substituted heteroaryl, R3b is -(CH2)1 (substituted heterocyclyl) (the
piperidinyl moiety substituted with the carboxy group is attached to the C4 carbon atom of the second 5-chloro-2-((5-cyanopyridin-3-yl) methoxy)-4, 1-phenylene moiety through the methylene bridge; instant claims 13, 14;

R4a and R4b are each halogen -chloro (instant claim 17);

R2a is -O(CH2)1(optionally substituted heteroaryl) (the 5-cyanopyridinyl moiety, which is the substituted heteroaryl, is -attached to the C2 carbon atom of the phenyl ring through the methoxy bridge in the first 5-chloro-2-((5-cyanopyridin-3-yl)
methoxy)-4, 1-phenylene moiety; 

R3a is -(CH2)1 (substituted heterocyclyl) (the piperidinyl moiety substituted
with the carboxy group is attached to the C4 carbon atom of the first 5-chloro-2-((5-cyanopyridin-3-yl)rnethoxy)-4, 1-phenyl[ene moiety through the methylene bridge; instant claims 10-12;

Regarding instant claim 23, the ‘917 publication teach on [0155] the pharmaceutically acceptable formulation of compound with a pharmaceutically acceptable carrier, diluent or excipient publication.

Therefore, the prior art teaches the limitations of instant claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 7, 10-15, 17,18, and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over US 10,144,706 to Yeung, K.-S. et al., Dec. 4, 2018 (cited by Applicants in IDS).
The ‘706 patent teach compounds of formula I defined by variables R1-R7 as listed on col 3-4, and species on claim 7and Tables, which overlap in scope with compounds of claimed formula 1 and pharmaceutical compositions comprising at least one compound according to the disclosure that are useful for the treatment of various diseases, including cancer and infectious diseases, the same utility as instant application:

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

The ‘706 patent discloses species which fall within the scope of claimed compounds of formula (I) or (Ia). For example, the compound 5006 on col 229 and shown below, corresponds to the compounds of claimed formula I wherein variables are:
X1 is CH; X2 is -OCH2-**, wherein the bond marked with*** is to the phenyl ring carbon marked with*; 
R1a is identical to R1b, each are C1 alkyl -the methyl group is attached to the C2 carbon atom of the first and second phenyl ring of the 1, 1 '-biphenyl core; instant claims 1,2, 5; formula (Ia) of claim 18; 
R1c is fragment 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 - where X3 is CH, R2b is -O(CH2)1(optionally substituted phenyl, 3,5-difluorophenyl) R3b is -(CH2)1 (substituted heterocyclyl) (the
piperidinyl moiety substituted with the carboxy group is attached to the C4 carbon atom of the second 5-chloro-2-((5-cyanopyridin-3-yl) methoxy)-4, 1-phenylene moiety through the methylene bridge; instant claims 13, 14; and R4b is halogen -chlorine;

R2a is -O(CH2)1(optionally substituted phenyl, -3,5-difluorophenyl; 

R3a is -(CH2)1 (substituted heterocyclyl) (the piperidinyl moiety substituted
with the carboxy group is attached to the C4 carbon atom of the first 5-chloro-2-((5-cyanopyridin-3-yl)rnethoxy)-4, 1-phenyl[ene moiety through the methylene bridge; instant claims 10-12;

R4a and R4b are each halogen -chloro (instant claim 17).


    PNG
    media_image2.png
    360
    808
    media_image2.png
    Greyscale

The compound 40490 Table 4000 on col 321-322 shown below is similar to the elected species, except that R2a and R2b are 5-cyano-3-pyridyl instead of 3,5-difluorophenyl (instant claim 7). 


    PNG
    media_image4.png
    391
    830
    media_image4.png
    Greyscale
 -
Regarding instant claims 23-26, the ‘706 patent teach on col 9: 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

 
And “In a first embodiment of the third aspect the method further comprises administering an additional agent prior to, after, or simultaneously 65
with the compound of formula (I), or the pharmaceutically acceptable salt thereof.”

while on col 10:

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


The difference between the prior art and the instant is that the prior art by the ‘709 patent does not teach preparative example of compound wherein in formula (1) wherein at least one of R1b and Ric is H; or R3 as H, R7 as required by species of instant claim 22.
However, the prior art specifically defines variables R1 and R5 which correspond to variables R1b, R1a of claimed formula I are independently selected from hydrogen,-CH3, cyano, halo, etc. The prior art defines R7 as O(CH2)mPh, -(CH2)mOPh, etc. wherein the phenyl is optionally substituted with one or two halo groups; and -OCH2pyridinyl optionally substituted with a cyano group, aminocarbonyl group,
or a pyrazole ring; which encompasses claimed compounds. Therefore, the prior art relied upon, and  knowledge generally available in the art before the effective filing date  provide the suggestion that would have motivated the skilled artisan to make compounds with methyl and/or H at the same loci of the biphenyl core structure and structural features as required by instantly claimed species. 
A prima facie case of obviousness based on structure exists if the prior art suggests to one of ordinary skill in the art to make the substitution or modification. In re Tabor, 502 F.2d 775 (CCPA 1974).  It has been held several times that structurally similar compounds are obvious over one another.  See, e.g., In re Payne, 606 F.2d 303, (CCPA 1979) (An obviousness rejection based on similarity in chemical structure and function entails motivation of one skilled in the art to make the claimed compound with an expectation that compounds similar in structure will have similar properties.  When prior art compounds essentially "bracket" the instantly claimed compound, one of ordinary skill in the art would clearly be motivated to make the claimed compound.).

MPEP 2141 provides that exemplary rationales that may support a conclusion of
obviousness includes (E) " Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.
In the instant case, before the effective filing date of the claimed invention based on structural similarity, one of ordinary skill in the art would have an expectation of success in making and using the claimed compounds because of the structural similarity between the prior art and the instantly claimed compounds and a suggestion to try various combination of variables on the core anthracene structure (i.e. R1a and R1b, R1c,  in the instant application).  In other words, the  ‘709 patent which describe substituted 1,1’’-biphenyl compounds  that are useful antiviral therapeutics, showing the  utility as instant application,  and  the prior art  as a whole suggests that variables may be used in the same location of 1,1’’-biphenyl  core structure, that would have motivated the skilled artisan to utilize the substituted 1,1’’-biphenyl  structural motif with variables  at the same site of core structure and have reasonable expectation of success in obtaining claimed  compounds suitable as pharmacotherapies. In the interest of generating additional compounds that have the same utility as the compounds taught by the prior, a person having ordinary skill in the art would be motivated to make additional compounds that are most closely related to compounds specifically taught by the prior art that have already been demonstrated to have the desired utility.
The rationale to support a conclusion that the claim would have been obvious is that teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
Thus, the claimed invention as a whole is prima facie obvious over the teachings of the prior art.
Conclusion
In view of the rejections to the pending claims set forth above, no claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622